DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 15-20 directed to Group-II non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
Status of Claims
This office action considers claims 1-14 and 21-26 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein a top surface of the second electrode is level with a top surface of the first ferroelectric layer, and wherein the top surface of the first ferroelectric layer and the top surface of the second electrode are disposed further from the semiconductor substrate than a topmost surface of the first electrode.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically  wherein a top surface of the second electrode is level with a top surface of the first ferroelectric layer, and wherein the top surface of the first ferroelectric layer and the top surface of the second electrode are disposed further from the semiconductor substrate than a topmost surface of the first electrode. Hence, Claim#1 is allowable. 

The following is a statement of reasons for allowance for claim 8. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
wherein a top surface of the second electrode is level with a top surface of the first ferroelectric layer, and wherein the top surface of the first ferroelectric layer and the top surface of the second electrode are disposed further from the semiconductor substrate than a topmost surface of the first electrode.” as recited in claim 8 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically  wherein a top surface of the second electrode is level with a top surface of the first ferroelectric layer, and wherein the top surface of the first ferroelectric layer and the top surface of the second electrode are disposed further from the semiconductor substrate than a topmost surface of the first electrode. Hence, Claim#8 is allowable.

The following is a statement of reasons for allowance for claim 21. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a memory film on the first electrode layer; and a second electrode layer on the memory film, wherein a top surface of the memory film, a top surface of the second electrode layer, and a top surface of the gate spacer are level with one another.” as recited in claim 21 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically  a memory film on the first electrode layer; and a second electrode layer on the memory film, wherein a top surface of the memory film, a top surface of the second electrode layer, and a top surface of the gate spacer are level with one another.. Hence, Claim#21 is allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 21 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 1, 8 and 21 are deemed patentable over the prior art.
Claims 2-7, 9-14 and 22-26 are allowed as those inherit the allowable subject matter from claims 1, 8 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828